The State relied solely for conviction upon defendant's being seen in possession of a pistol stolen from the burglarized house. He was seen with it the morning after the burglary, and about 9:30 o'clock. He testified that he spent the night at West Station, some miles distant from the scene of the crime, and came there on the train, and purchased the pistol from a young negro about 8 o'clock the same morning. The case was one depending solely upon circumstantial evidence to support the conviction. The court omitted a charge applicable to this state of case, and appellant duly reserved his exceptions. The omission is fatal to the conviction. Upon another trial, the law in relation to alibi should also be given in charge to the jury.
The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.